WILLIAM E. MILLER, Circuit Judge
(concurring in part and dissenting in part).
The effect of Judge Peck’s opinion, as I construe it, is to postpone indefinitely the development of an automobile safety device which, according to the record, holds definite promise of contributing materially to the reduction in the number of deaths and serious injuries from automobile accidents. For the reasons discussed in this opinion, I do not believe that this result is required either by the National Traffic and Motor Vehicle Safety Act of 1966 nor by the motor vehicle safety standard as formulated by the administrative agency.
I concur in the statement of facts in Part I and the results reached in Parts II, III, V and VI of Judge Peck’s opinion. I am in substantial disagreement with Part IV and the result reached in Part VII.
First, I disagree with the implication in the majority opinion that in all cases the National Traffic and Motor Vehicle *682Safety Act of 1966 makes no distinction between “motor vehicle safety standards”1 and “methods for inspecting and testing to determine compliance with motor vehicle safety standards.” 2 Second, I am not able to agree that in this case the form in which Standard 208 was promulgated precludes separating the motor vehicle safety standard from the compliance testing device and procedures. Third, I cannot agree with what I believe is an overly broad definition of the statutory word “objective.” 3 Fourth, I am in disagreement with the position that under this legislation the government has the sole burden of developing and perfecting methods of compliance testing and that the National Highway Traffic Safety Administration cannot require the automobile industry to develop or refine compliance testing devices or procedures as part of its development of new technological advances in automotive safety. Fifth, I am unable to agree that Standard 208 is invalid.
I
Two specific challenges are made by petitioners (Chrysler Corporation, Jeep Corporation, American Motors Corporation, Ford Motor Company and Automobile Importers of America) to the lack of objectivity of Standard 208 promulgated pursuant to 15 U.S.C. § 1392(a). First, the anthropomorphic test device (dummy) referred to in Standard 208 does not meet the statutorily mandated requirement of objectivity; and second, the rollover test procedure cited in this standard is not objective.4
Judge Peck’s opinion states that, while they [the automobile industry] can be required to develop a new device not presently existing, we do not think that they can (or should) simultaneously be required to develop a testing device by which the safety device is to be measured.5
The reasoning to support this holding fails, in my view, to differentiate between the statutorily defined “motor vehicle safety standard” and any later “methods for inspecting and testing to determine compliance with motor vehicle safety standards.” As I construe the opinion this result is necessitated by the National Traffic and Motor Vehicle Safety Act of 1966, not only in this specific case, but in all cases involving motor vehicle safety standards.6 I do not *683agree with these conclusions since I firmly believe that a reading of the Act in its entirety indicates that these statutory terms are separate and distinct. Further, in this particular litigation, I do not think that the form in which Standard 208 was issued precludes separating the injury criteria (the actual motor vehicle safety standard) from the compliance testing device and procedures.
A
Confronted with the appalling statistics of death and debilitating injuries on American highways 7 and the inexorable fact that the promotion of automotive safety through voluntary industry standards had proved inadequate,8 Congress responded with strong, sweeping federal legislation. The paramount intent of the National Traffic and Motor Vehicle Safety Act of 1966, evidenced by the Congressional declaration of purpose in 15 U.S.C. § 1381, “is to reducé traffic accidents and deaths and injuries to persons resulting from traffic accidents.” 9 The definition of “motor vehicle safety” contained in the Act succinctly states this Congressional resolution as well.
“ ‘Motor vehicle safety’ means the performance of motor vehicles or motor vehicle equipment in such a manner that the public is protected against unreasonable risk of accidents occurring as a result of the design, construction or performance of motor vehicles and is also protected against unreasonable risk of death or injury to persons in the event accidents do occur . . . .”
15 U.S.C. § 1391(1).
To accomplish this laudable objective of motor vehicle safety, Congress determined “that it is necessary to establish motor vehicle safety standards for motor vehicles and equipment. . . .” 15 U.S.C. .§ 1381.10 It consequently placed an affirmative duty upon the Secretary of Transportation11 to promulgate such *684standards in the first sentence of 15 U. S.C. § 1392(a): “The Secretary shall establish by order appropriate Federal motor vehicle safety standards.” In addition to directing the formulation of such safety standards, Congress also specified the yardstick by which such motor vehicle safety standards are to be judged in this same section: “Each such Federal motor vehicle safety standard shall be practicable, shall meet the need for motor vehicle safety, and shall be stated in objective terms.” 15 U.S.C. § 1392(a). This section identifies three substantive restrictions upon each motor vehicle safety standard promulgated pursuant to the Act which are repeated in the definition section characterizing a motor vehicle safety standard:
“ ‘Motor vehicle safety standards’ means a minimum standard for motor vehicle performance, or motor vehicle equipment performance, which is practicable, which meets the need for motor vehicle safety and which provides objective criteria.”
15 U.S.C. § 1391(2).12
Since only the third of the statutory requirements by which a motor vehicle safety standard is to be judged is in issue at this point, it deserves repeating that these sections speak only of a motor vehicle safety standard and do not mention compliance testing: “Each such Federal motor vehicle safety standard shall be stated in objective terms.” 15 U.S.C. § 1392(a). [Emphasis added]. “ ‘Motor vehicle safety standards’ means a minimum standard for motor vehicle performance, or motor vehicle equipment performance . which provides objective criteria.” 15 U.S.C. § 1391(2) [Emphasis added]. Both these sections utilize the same terminology except that § 1391(2) uses the word “criteria” while § 1392(a) uses the word “terms.” Consequently, it must be determined whether Congress in using the word “criteria” in § 1391(2) expanded the requirement of objectivity to apply to more than just a motor vehicle safety standard and therefore intended that the objectivity test should be applicable to compliance testing devices and procedures as well.
Webster defines “criterion” as “a standard on which a decision or judgment may be based; ... a standard of reference. . . . ”13 “Term” is defined by Webster as “a word or expression that has a precisely limited meaning in some uses or is peculiar to a science, art, profession, trade, or special subject.”14 From these definitions of the two words it does not appear that any significant difference was intended by Congress.15 From a reading of the statutory text alone, it would appear that the requirement of objectivity applies only to a motor vehicle safety standard. ■
Further support for this position is provided by the language of 15 U.S.C. § *6851396 which specifically separates and distinguishes these two concepts.
The Secretary is authorized to advise, assist, and cooperate with, other Federal departments and agencies, and State and other interested public and private agencies, in the planning' and development of—
(1) motor vehicle safety standards ;
(2) methods for inspecting and testing to determine compliance with motor vehicle safety standards. [Emphasis added]16
In light of the fact that Congress was demonstrably cognizant of a difference between “motor vehicle safety standards” and “methods for inspecting and testing to determine compliance with motor vehicle safety standards,” and in §§ 1391(2) and 1392(a) chose only the words “motor vehicle safety standards” when enumerating the substantive requirements by which such standards were to be judged, the proper interpretation of the Act would clearly appear to be that the objectivity requirement applies only to “motor vehicle safety standards” and does not mandate this requirement for testing devices or procedures. My understanding of Judge Peck’s position is that these two clearly delineated statutory concepts are inseparable in all cases involving motor vehicle safety standards. I am in basic disagreement with this view.
B
In the context of Standard 208, the clear delineation provided by the National Traffic and Motor Vehicle Safety Act of 1966 between a motor vehicle safety standard and a compliance testing device and procedure is blurred because of the form in which this Standard was issued. Standard 208 specifies performance requirements for a passive restraint system which must protect vehicle occupants in the event of a destructive crash. The Standard establishes basic injury criteria with reference to an anthropomorphic test device conforming to the requirements of SAE Recommended Practice J963, expressed in terms of maximum forces and pressures on critical parts of the body. Three vehicle crash modes — frontal, longitudinal and rollover — are prescribed in which a vehicle is required to meet the injury criteria. It is important to recognize at this point that two technologies are involved, in considering this case. First, that of the passive restraint system, which for all practical purposes is the airbag, and second, that of the anthropomorphic test device (dummy). The use of dummies as compliance test instruments and not living persons needs no explanation.
In my opinion, since compliance testing is a separate and distinct statutory concept the form in which this Standard was issued does not preclude separating the injury criteria (the actual motor vehicle safety standard) from the compliance test device. If this is not done, then an unnecessary conflict with the language of the Act and its legislative history arises. The Act makes it clear that motor vehicle safety standards are to be “performance” standards and consequently must be stated in performance terms: “ ‘Motor vehicle safety standards’ means a minimum standard for motor vehicle performance, or motor vehicle equipment performance. . . .”15 U.S.C. § 1391(2) [Empha*686sis added].17 If the language of the Act leaves any doubt as to this proposition, all doubt is removed by the legislative history:
There is no reference anywhere in the definitions to the concept of “design.” Rather, the definitions, and this bill have been written in terms of requiring standards of motor vehicle and equipment performance. The Secretary would not become directly involved in questions of design.
H.R. Rep. No. 1776, 89th Cong., 2d Sess. 16 (1966).
Unlike the General Services Administration’s procurement standards, which are primarily design specifications, both the interim standards and the new and revised standards are expected to be performance standards, specifying the required minimum safe performance of vehicles but not the manner in which the manufacturer is to achieve the specified performance . Manufacturers and parts suppliers will thus be free to compete in developing and selecting devices and structures that can meet or surpass the performance standard.
S.Rep. No. 1301, 89th Cong., 2d Sess., 2 U.S.Code, Cong. and Admin.News, 2713-14 (1966).
The majority opinion, however, rests on the assumption that practically and conceptually no distinction or separation is possible between motor vehicle safety standards and compliance testing.18 To do so, it is inferred, would create an irrational situation where the Agency demands that the automobile industry develop an innovative passive restraint system (airbag) without providing it with the means to test such system dur-. ing the developmental process to see if in fact it is properly progressing and in the end has adequately complied.19 Thus the two concepts of a motor vehicle safety standard and compliance testing are merged in the majority’s initial discussion of the statutory requirement of objectivity.
In the absence of objectively defined ^ performance requirements and test procedures, a manufacturer has no assurance that his own test results will be duplicated in tests conducted by the Agency. Accordingly, such objective criteria are absolutely necessary so that “the question of whether there is compliance with the standard can be answered by objective measurement and without recourse to any subjective determination.” [Emphasis added].
By combining “performance requirements” and “test procedures,” all under the heading “objective criteria,” the opinion expands the meaning of the statutory word “criteria” used in 15 U.S.C. § 1391(2) to be broader than the statutory word “terms” used in 15 U.S.C. § 1392(a),20 concluding that the objectivity requirement applies to compliance testing.21 The result is that for pur*687poses of judging whether this Standard is objective the opinion finds the two concepts of motor vehicle safety standards and compliance testing to be inseparable.22
However, there is then created an inconsistency in the majority’s position in explaining the necessity for motor vehicle safety standards to be issued in performance terms. The opinion states:
The inherent uncertainty of this procedure is no substitute for the specification of an adequate test device, especially in light of the Agency’s power to specify such a device. As the Agency noted in Notice 12:
“[S]ince the dummy is merely a test instrument and not an item of regulated equipment, it is not necessary to describe it in performance terms; its design could legally be ‘frozen’ by detailed, blueprint-type drawings and complete equipment spec drawings and complete equipment specifications.” [Emphasis added].
By employing the word “power” and quoting with approval the Agency’s statement, the opinion apparently recognizes the distinction that motor vehicle safety standards and any later compliance testing are separable concepts. In effect then, the opinion separates the two for purposes of considering the performance requirement but ignores this factor when applying the objectivity requirement.
The anthropomorphic test device referred to in Standard 208, it should be observed, is specified in design terms, not performance terms.23 The agency *688recognizes this fact and correctly justifies its position by impliedly making the differentiation between motor vehicle safety standards and compliance testing devices.24 The opinion disregards what the Agency in fact has done and remands the case to the Agency to issue further specifications for the compliance test instrument. Since the Act makes clear that motor vehicle safety standards are distinct from methods for inspecting and testing to determine compliance with motor vehicle safety standards, that the statutory requirement of objectivity applies only to motor vehicle safety standards, and since the Agency has impliedly recognized these facts in Standard 208, in my opinion, it is a mistake to apply the objectivity test to the compliance test instrument (dummy).
II
The Act does not define “objective” 25 but the House and Senate Committee Reports indicate what was meant by this word. The House Report states:
In order to insure that the question of whether there is compliance with the standard can be answered by objective measurement and without recourse to any subjective determination, every standard must be stated in objective terms.
H.R.Rep. No. 1776, 89th Cong., 2d Sess. 16 (1966) [Emphasis added]. The Senate Report, by incorporating an example states: “The Secretary would thus be concerned with the measurable performance of a braking system, but not its design details.” S.Rep. No. 1801, 89th Cong., 2d Sess., 2 U.S.Code, Cong. and Admin.News, 2714 (1966) [Emphasis added]. Since both these Reports use a derivative of the word “measure” in referring to a motor vehicle safety standard, the word “objective” in 15 U.S.C. §§ 1391(2) and 1392(a) means that a motor vehicle safety standard is to be prescribed in quantitative or measurable terms — as opposed to qualitative terms.
The majority opinion in defining “objective” states:
Objective, in the context of this case, means that tests to determine compliance must be capable of producing identical results when test conditions are exactly duplicated, that they be decisively demonstrable by performing a rational test procedure, and that compliance is based upon the readings obtained from measuring instruments as opposed to the subjective opinions of human beings.
This expansive definition, in my opinion, is much broader than is necessary to decide this case and consequently should be avoided for several reasons. First, the opinion’s statement supposedly limiting its definition of the word “objective” to “the context of this case” is unrealistic. Since this word is statutory language it cannot have a meaning all its own for this particular case, but rather must have a definition which is *689applicable to all cases arising under 15 U.S.C. §§ 1391(2) and 1392(a). Second, from this definition the opinion implies that the Agency has an affirmative duty to prescribe, contemporaneously with the issuance of a motor vehicle safety standard, a fully pre-developed compliance testing device. In my opinion, a proper construction of the Act only places a duty on the Agency to delineate a motor vehicle safety standard which is capable of measurement and not necessarily a compliance test instrument and procedure at 'the time the standard is promulgated.26 To avoid this unwarranted implication which makes the opinion’s definition broader than is necessary to decide this case, the word “objective” should be defined to mean “measurable.”
Although the opinion does not specifically deal with the petitioners’ objection to the rollover requirement of Standard 208, this objection illustrates the danger of such a broad definition of the word. The first injury criterion of Standard 208 requires that all portions of any test device must be contained within the vehicle passenger compartment throughout the vehicle rollover procedure. This requirement anticipates measurement by visual inspection. In my view it is stated in objective terms since it may be measured by the eye, but under the opinion’s definition of objective even this injury criterion is invalid because conformance would not be “based upon the readings obtained from measuring instruments. . . . ”
III
I am in disagreement with Judge Peck’s conclusion that the National Traffic and Motor Vehicle Safety Act of 1966 places the sole burden of developing compliance test devices and procedures upon the Agency 27 and the underlying assumption upon which this conclusion is based: that a prerequisite to the issuance of a motor vehicle safety standard is a fully pre-developed compliance test device and procedure.28 Neither of these views is supportable by the language of the Act nor its legislative history.
The sweeping Congressional plan to “reduce traffic accidents and deaths and injuries to persons resulting from traffic accidents” 29 invests broad discretionary powers in the Agency in order to implement this legislative purpose. The aim of this Congressional enactment, evidenced by its language and history, is to create a scheme whereby the federal government, acting through the National Highway Traffic Safety Administration, could compel the automobile industry to develop and apply new technology to improve the safety of motor vehicles as rapidly as possible.30 The primary means to see this intention to fruition is the promulgation by the Agency of federal motor vehicle safety standards requiring the development and application of new safety technology for motor vehicles.31
[T]his legislation reflects the faith that the restrained and responsible exercise of Federal authority can chan*690nel the creative energies and vast technology of the automobile industry into a vigorous and competitive effort to improve the safety of vehicles.
S.Rep. No. 1301, 89th Cong., 2d Sess., 2 U.S.Code, Cong. and Admin.News, 2709 (1966). This same Report continues:
[A] principal aim is to encourage the auto industry itself to engage in greater auto safety and safety-related research. In recent years the firms comprising the industry have spent substantial sums for research, but they are capable of doing more. In the area of auto safety, expenditures have been relatively small.
S.Rep. No. 1301, 89th Cong., 2d Sess., 2 U.S.Code, Cong. and Admin.News, 2718 (1966). Further, the language of 15 U.S.C. §§ 1392(c), 1392(e) and 1407 giving the Agency the power to amend or revoke motor vehicle safety standards and determine when they are to be implemented, unequivocally demonstrates the Congressional intention of immediately allowing the public to benefit from newly developed technology in automobile safety and safety-related research. As stated in the Senate Report:
The power to specify a later effective date is needed because it may be a practical economic and engineering impossibility, as well as a source of great hardship and unnecessary additional cost, to require that all vehicle changes required by any new safety standard, whatever its scope or subject matter, be accomplished by all manufacturers for all their new vehicles within 1 year.
S.Rep. No. 1301, 89th Cong., 2d Sess., 2 U.S.Code, Cong. and Admin.News, 2714-15 (1966). Yet in the face of this Congressional plan the majority stops short.
Judge Peck specifically finds in Part III of the opinion that:
the Agency is empowered to issue safety standards which require improvements in existing technology or which require the development of new technology, and it is not limited to issuing standards based solely on devices already fully developed.
I fully concur with this result. However, Part IV of the opinion holds that:
while they [the automobile industry] can be required to develop a new device not presently existing, we do not think that they can (or should) simultaneously be required to develop a testing device by which the safety device is to be measured.
I disagree with this view for, as I have indicated, the Act does not comport with such an interpretation. Since this legislation encompasses the development of new technology by the automobile manufacturers, there is no rational objection for requiring the development or refinement of new testing devices and procedures by the automotive industry as part of its development of technological advances in motor vehicle safety.32 *691Therefore, I conclude that the Agency does not have the sole burden of developing the anthropomorphic test instrument.
If the statutory concepts of motor vehicle safety standards and compliance testing are not separated, the effect is substantially to undermine the legislative scheme. Under the majority’s view in a case such as this where there are two technologies involved — that of the passive restraint system (airbag) and that of the anthropomorphic test instrument (dummy) — the development of the airbag must await the full development of the compliance test device. My view is that it puts the cart before the horse to require a completely pre-developed testing device and procedure as a prerequisite to promulgating an objective motor vehicle safety standard. The purpose of compliance testing (in this case the use of the dummy) is to allow the Agency to determine whether some technical mechanism developed by an automobile manufacturer and installed in a motor vehicle (in this case an airbag) conforms to the previously issued, objectively stated motor vehicle safety standard (in this case the injury criteria).33 The reason for requiring an objective standard is to permit the Agency to measure whether the injury criteria have been met once the airbag is fully developed to avoid as much as possible subjective Agency determinations and protect the manufacturer from arbitrary Agency actions. The purpose of compliance testing is not to shortcut the industry’s research efforts in developing the airbag by providing it with the means to test such system during the developmental stage to see if in fact it is properly progressing. The legislative history clearly indicates that the federal government is to contribute to the development of new technology for motor vehicle safety but the primary burden was deliberately placed on the auto industry by Congress. It misconceives this legislative scheme as well as the nature of research to require a pre-developed testing technique for a yet undeveloped technical device required by a motor vehicle safety standard.34 New testing procedures progress only as they are needed by advancing technology and to deny the Agency (and consequently the motoring public) the advantage of picking and choosing among the best of newly developed testing devices and procedures is unwarranted.
The Act states:
The Secretary is authorized to advise, assist and cooperate with . private agencies, in the planning and development of—
(2) methods for inspecting and testing to determine compliance with motor vehicle safety standards.
15 U.S.C. § 1396.35 This section mentions nothing concerning the simultane*692ous issuance of compliance testing procedures with motor vehicle safety standards nor is such an intention found in any other section of the Act or in its legislative history. If, as the opinion states, the sole burden is on the Agency to develop the compliance test instrument then the statutory words in 15 U. S.C. § 1396 that the Agency is to “assist and cooperate” do not mean what they say.
Also it cannot be emphasized too strongly that the most potent weapon in the Agency’s arsenal to achieve motor vehicle safety is its power, conferred by the Act, to compel the industry to develop new technology through the issuance of motor vehicle safety standards. Yet, if the rational of the majority is adopted, industry is in effect relieved from the responsibility of developing a concomitant part of new automotive safety technology since without a previously developed testing device and procedure the Agency is powerless to press industry toward this end. Where, as in this case, two distinct technologies are involved, the simultaneous development of both on the part of industry would appear to go hand in hand and indeed compliment one another. As stated in Judge Peck’s opinion:
the Agency is empowered to issue safety standards which require improvements in existing technology or which require the development of new technology, and it is not limited to issuing standards based solely on devices already fully developed.
Contrary to Judge Peck’s analysis, as I construe the Act, this applies not only to a safety standard requiring the development of the airbag but also to compliance testing devices such as the anthropomorphic test dummy.
As stated, the Agency has broad discretionary powers under the Act limited only by the substantive requirements 'of 15 U.S.C. § 1392. The Agency, by going ahead in Standard 208 and detailing a compliance test instrument commensurate with the present state-of-the-art does not change the result. As I read this legislation, the Agency has no duty simultaneously to issue compliance test devices and procedures when promulgating a motor vehicle safety standard although it does have the discretionary power to do so as it has done in this instance.36 The recommended test instrument in Standard 208 is the best available at this time.37 The Agency in *693prescribing this device and sponsoring research on it38 is fulfilling its research responsibility under 15 U.S.C. § 1395. The only statutory duty imposed on the Agency is to insure that within a reasonable time prior to the effective date of this standard the industry is informed as to the complete specifications of the compliance test instrument to be used by the Agency. The reasonableness of this time period must take into account the myriad factors which only the Agency, not this Court, has the expertise to determine. The industry can be required by the Agency to help develop compliance test devices and procedures and the Agency may capitalize on industry’s private efforts. As anthropomorphic test device technology progresses the Agency may refine the instrument to be used in its final compliance tests39 but to require it to do more than the present state-of-the-art allows is unwarranted.
The injury criteria (the actual motor vehicle safety standard) of Standard 208 clearly meet the statutory requirement of objectivity since they are capable of measurement. Therefore, Standard 208 is not invalid as the majority concludes in Part VII.
IV
It follows from the foregoing that the proceeding should not be remanded to the Agency. On the contrary, the petitions should be dismissed and the determinations and orders of the Agency should be upheld.

. 15 U.S.C. §§ 1881, 1391, 1392, 1393, 1396, 1397, 1399, 1400, 1401, 1402, 1403, 1408 and 1410.


. 15 U.S.C. § 1396 [hereinafter this phrase is referred to as compliance testing].


. 15 U.S.C. §§ 1391(2) and 1392(a).


. From the petitioners’ brief it appears that only American Motors Corporation and Jeep Corporation specifically object to the rollover test procedure. Automobile Importers of America raises neither of these objections.


. Judge Peck’s opinion labels the preceding sentence of his opinion as the actual holding of Part IV:
While we have concluded that automobile manufacturers can (and should) be compelled by automobile safety standards to develop new safety devices, we hold that the performance goals which they must meet must be cl'early delineated by the Agency. [Emphasis added]. Standing alone, out of context, this sentence appears to be correct. However, the key to understanding the meaning of the sentence is the words “performance
goals.” What is meant by “performance goals” is made abundantly clear in the next sentence:
That is to say. while they [the automobile industry] can be required to develop a new device not presently existing, we do not think that they can (or should) simultaneously be required to develop a testing device by which the safety device is to be measured. [Emphasis added].
Further clarification appears in the next paragraph where the opinion uses the language “performance standards (injury criteria and test procedures).” [Emphasis added]. At this point the opinion uses the word “standards” whereas in the language quoted earlier it uses the word “goals.” Evidently the same meaning is intended. Consequently, by failing to differentiate between a motor vehicle safety standard and compliance testing, the opinion, as I see it, misapprehends the Act.


. The language which leads to this conclusion appears in the first two paragraphs of Part IV of the majority opinion.


. The Congressional Committee Reports on the National Traffic and Motor Vehicle Safety Act of 1966 paint a grim picture.
It should not be necessary to call again the grim roll of Americans lost and maimed on the Nation’s highways. Yet the compelling need for the strong automobile safety legislation lies embodied in those statistics: 1.6 million dead since the coming of the automobile; over 50,000 to die this year. And, unless the accelerating spiral of death is arrested, 100,000 Americans will die as a result of their cars in 1975.
S.Rep.No. 1301, 89th Cong., 2d Sess., 2 U.S.Code Cong. and Admin.News, 2709 (1966).
In addition to the deaths, there are millions who have suffered severe and permanent injuries. The cost in dollars of [1965’s] traffic accidents has been estimated at $8 billion and the cost in terms of grief and suffering is immeasurable.
H.R.Rep.No. 1776, 89th Cong., 2d Sess. 10 (1966).


. S.Rep.No. 1301, 89th Cong., 2d Sess., 2 U.S.Code, Cong. and Admin.News, 2714 (1966).


. Further amplification of this intent is provided by the legislative history of the Act. “Motor vehicle safety is the paramount purpose of this bill. . . . ” H.R.Rep.No. 1776, 89th Cong., 2d Sess. 16 (1966). “The committee intends that safety shall be the overriding consideration in the issuance of standards under this bill.” S.Rep.No. 1301, 89th Cong., 2d Sess., 2 U.S.Code, Cong, and Admin.News, 2714 (1966).
Every court which has considered this Act has pointed out that the essential concern of Congress was to reduce traffic accidents. See, e. g., Chrysler Corporation v. Tofany, 419 F.2d 499, 508 (2d Cir. 1969) ; Boating Industry Association v. Boyd, 409 F.2d 408, 410 (7th Cir. 1969).


. Not only did Congress make the legislative determination that motor vehicle safety standards must be imposed but considerable urgency was attached to the time when such standards should be issued. “The unconditional imposition of mandatory standards at the earliest practicable date is the only course commensurate with the highway death and injury toll.” S. Rep.No. 1301, 89th Cong., 2d Sess., 2 U.S. Code, Cong. and Admin.News, 2712 (1966).


. The original Act conferred authority upon the Secretary of Commerce to issue motor vehicle safety standards. Act of Oct. 15, 1966, Pub.L.No.89-670, §§ 103 *684(a), 102(10), 80 Stat. 718. By subsequent legislation all authority and functions under the Act were transferred to the Secetary of Transportation. 49 U.S. C. § 1655(a)(6)(A). Presently the authority to issue motor vehicle safety standards has been delegated to the National Highway Traffic Safety Administration (NHTSA). 49 C.F.R. § 1.4 (1972). In this opinion the term Agency refers to the NHTSA which has the power to issue motor vehicle safety standards.


. This definition also establishes that motor vehicle safety standards must be performance standards and consequently must be stated in performance terms.
It should be noted that 15 U.S.C. §
1392 (f) (3) states several factors which the Agency should also consider in prescribing a motor vehicle safety standard.
In prescribing standards under this section, the Secretary shall'—
(3) consider whether any such proposed standard is reasonable, practicable and appropriate for the particular type of motor vehicle or item of motor vehicle equipment for which it is prescribed.


. Webster’s Third New International Dictionary 538 (3rd ed. 1966).


. Id. at 2358.


. The Senate and House Reports make no mention of this discrepancy in word choice.


. The Senate Committee’s comments upon 15 U.S.C. § 1396 also indicate that motor vehicle safety standards are to stand independently of any compliance testing.
The Secretary is authorized to cooperate with and enter into cooperative agreements with other Federal agencies, State or other public agencies, manufacturers of motor vehicles and motor vehicle equipment and other businesses, universities, or other institutions in the planning and development of safety standards, methods for inspecting or testing under safety standards, and methods and equipment for testing motor vehicles and motor vehicle equipment.
S.Rep.No.1301, 89th Cong., 2d Sess., 2 U.S.Code, Cong. and Admin.News, 2718 (1966) [Emphasis added].


. “ ‘Motor vehicle safety’ means the performance of motor vehicles or motor vehicle equipment. . . . ” 15 U.S.C. § 1391(1) [Emphasis added].


. In other words in accordance with the majority opinion “motor vehicle safety standards” necessarily include any “methods for inspecting and testing to determine compliance with motor vehicle safety standards” and therefore the concepts are in effect synonymous.


. The opinion states: “[X]t seems to us axiomatic that a manufacturer cannot be required to develop an effective restraint device in the absence of an effective testing device. ...”


. As illustrated in Part IA of my dissent this is not a proper reading of these sections.


. Several other sentences from the majority opinion eradicate any doubt that the objectivity requirement is applied to compliance test procedures and devices.
The record supports the conclusion that the test procedures and the test device specified by Standard 208 are not objective.
Further recitation of statements from the record that the test procedure and devices of Standard 208 lack objectivity is unnecessary. .


. The majority opinion relies on a statement in the House Report to support its conclusion that the objectivity requirement applies to any compliance testing instrument as well as the motor vehicle safety standard.
In order to insure that the question of whether there is compliance with the standard can be answered by objective measurements and without recourse to any subjective determination, every standard must be stated in objective terms.
At best, this statement is inconclusive to support the position taken in the opinion. This comment merely states that a motor vehicle safety standard must be prescribed in objective terms in order to permit later compliance testing by quantitative measuring processes instead of subjective human judgments. The House Committee Report mentions nothing concerning a requirement of objective statement for compliance testing. The quoted statement may be relied upon to support the conclusion reached in the opinion only if it is construed to mean: First, that a necessary requisite of an objectively stated motor vehicle safety standard is an equally objectively stated testing procedure; and second, that an essential prerequisite of an objective motor vehicle safety standard under this legislation is a contemporaneously issued, completely pre-developed compliance testing device or procedure. (This latter contention is fully developed in Part III of my dissent).
Of course to achieve scientific results any compliance testing instrument or procedure would necessarily have to be reasonable, rational and have some degree of objectivity inherent in it, but this is a separate question from the objectivity of the motor vehicle safety standard itself. Since we are dealing with the English language in construing the Act, it must be admitted we start with an imprecise measuring tool. However, objectivity is relative in the sense that there are varying degrees of this word. Therefore, a given objective motor vehicle safety standard may bo judged by a testing procedure which is somewhat less objective than the standard itself. This, however, neither affects the initial objectivity of the safety standard nor makes the testing procedure unreasonable or irrational. In such a case the compliance testing may still produce valid results.
Ender an analysis which would not differentiate between a motor vehicle safety standard and compliance testing (as set forth in the majority opinion), this contingency would require that the whole motor vehicle safety standard be invalidated or alternatively, that a double definition of the word “objective” be employed.


. Of course under the Act, the Agency does have the responsibility of issuing compliance test procedures within a reasonable time before the effective date of a motor vehicle safety standard (See Part III of my dissent), but in this case the issuance of performance standards for a compliance test dummy would provide no assistance to the petitioners.


. Although the opinion quotes from Notice 12 a more complete extraction is illustrative.
It would actually be difficult, if not impossible to describe the test dummy in performance terms with such specificity that every dummy that could be built to the specifications would perform identically under similar conditions. Of course, since the dummy is merely a tost instrument and not an item of regulated equipment, it is not necessary to describe it in performance terms; its design could legally be “frozen” by detailed blueprint-type drawings and complete equipment specifications. Such an action does not, however, appear to be desirable at this time.
36 Fed.Reg. 19255 (1971). This shows that the Agency recognizes the distinction between motor vehicle safety standards and compliance testing. Compliance testing devices and procedures do not have to meet the performance requirement of 15 U.S.C. § 1391(1) and (2) nor do they have to meet the objectivity requirement of 15 U.S.C. §§ 1391(2) and 1392(a).
Also implicit in this statement is the recognition of the broad discretionary powers vested by the Act in the Agency concerning compliance testing. Infra, note 36 and accompanying text.


. 15 U.S.C. §§ 1391(2) and 1392(a).


. See Part III of ray dissent.


. Supra, note 5 and accompanying text.


. Supra, note 19.


. 15 TT.S.C. § 1381.


. See Part III of Judge Peck’s opinion.


. The Act also established a federal research capability. 15 U.S.C. § 1395.
The Federal Government must develop a major independent technical capacity sufficient to perform comprehensive basic research on accident and injury prevention, adequate to test and contribute to the quality of the industry’s safety performance ; a technical capacity capable of initiating innovation in safety design and engineering and of serving as a yardstick against which the performance of private industry can be measured; and, finally, a technical capacity capable of developing and implementing meaningful standards for automotive safety.
S.Rep.No.1301, 89th Cong., 2d Sess., 2 U.S.Code, Cong. and Admin.News, 2712 (1966).


. Footnote 16 of the majority opinion supports this position as well. This footnote refers to a proposed amendment to the Act offered by the Automobile Manufacturers Association while the bill was in committee. This proposal was rejected. The opinion correctly cites the rejection of this amendment to support its conclusion that the auto industry can be required to develop new technology for auto safety. This proposal stated:
the Secretary, in proposing and issuing orders establishing, amending or withdrawing Federal motor vehicle safety standards under this section, shall be guided so far as practicable by the following criteria, and the Secretary shall include in each such order findings of fact with respect thereto:
(3) The standard, the means of complying with the standard, and the methods of testing for compliance should embody feasible devices and techniques that are available or can be made available in a reasonable time and at costs commensurate with the benefit to be achieved.”
Hearings on H.R.13228, Before Comm, on Interstate and Foreign Commerce, 89th Cong., 2d Sess. Part 2 at 1199 (19661 [Emphasis added].
*691After setting forth these proposals in footnote 16, the opinion’s footnote continues :
None of these specific restraints sought by the Automobile Manufacturers Association was adopted, and we must decline to write into the Act the very same suggestions which Congress declined to write into the Act.
By specifically holding that the industry can not be compelled to develop testing-devices and procedures, the opinion inconsistently applies its own proscription against rewriting the Act.


. 15 U.S.C. §§ 1396 and 1401.


. It is recognized that at any given time in the development of the airbag only developed testing methods may be employed to determine progress. However, dummies of this sophistication have not yet been created since their need has only become apparent with the development of the airbag. Consequently, as airbag technology progresses dummy technology will advance concomitantly. I do not understand this Act to require any other result.


. The Senate Report indicates the language “private agencies” means manufacturers of motor vehicles and motor vehicle equipment. S.Rep.No.1301, 89th Cong. *6922d Sess., 2 U.S.Code, Cong. and Admin.News, 2718 (1966).


. Supra, note 24. The Agency’s broad discretionary powers are illustrated by several Agency comments. In Notices 4 and 7 the Agency stated:
The performance requirements are stated primarily in terms of crash tests that are destructive. These requirements, as in all the standards, are simply methods of expressing necessary charcateristics of each vehicle produced. Manufacturers must, of course, under the Vehicle Safety Act exercise due care to ensure that their vehicles will meet these tests, but may develop efficient, economical and reliable methods, other than performing the stated destructive tests to do this.
35 Fed.Reg. 7188 (1970).
The objection that requiring protection across ranges of angles and speeds would
require an infinite number of manufacturer tests is without merit. The standard does not prescribe manufacturer tests, expressly or by implication but requires each manufacturer to ensure by appropriate means that his vehicles meet the requirements when tested within the range of specified conditions.
35 Fed.Reg. 16928-29 (1970).
Although these statements are in reference to the crash modes of Standard 208 they are representative of the Agency’s function under the Act. Of course the injury criteria are what each manufacturer must insure its vehicles meet but these statements recognize the industry’s duty with regard to compliance testing.


. Based upon a reading of the record it is apparent that the compliance testing device referred to in Standard 208 is commensurate with the present state-of-the-art of dummy technology. See 35 Fed.Reg. *6937188 (1970) ; 35 Fed.Reg. 16929 (1970) ; 36 Fed.Reg. 4602 (1971) ; 36 Fed.Reg. 19255 (1971).


. 36 Fed.Reg. 19255 (1971).


. This is the function of the amendment procedure provided for in 15 U.S.C. §§ 1392(c), 1392(e) and 1407. See Part VI of Judge Peck’s opinion.